Citation Nr: 0907430	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-26 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for venous 
insufficiency of the right Lower extremity.

2.  Entitlement to service connection for venous 
insufficiency of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of an avulsion fracture of the right ankle.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from March 1983 to March 1986.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from November and December 2006 rating 
decisions.  In the November 2006 rating decision, the RO, 
inter alia, granted service connection and assigned an 
initial 10 percent rating for residuals of an avulsion 
fracture of the right ankle, effective September 1, 2005 (the 
date of claim).  In the December 2006 rating decision, the RO 
denied service connection for venous insufficiency of the 
left lower extremity and venous insufficiency of the right 
lower extremity.  The Veteran filed a notice of disagreement 
(NOD) in January 2007, and the RO issued a statement of the 
case (SOC) in June 2007.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in July 2007.

As the claim regarding the residuals of an avulsion fracture 
of the right ankle involves a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

In July 2007, along with his VA Form 9, the Veteran submitted 
additional evidence to the RO.  However, the Board's review 
reveals that this evidence is essentially cumulative of 
private medical records previously of record and discussed in 
the June 2007 SOC.  Thus, on these facts, a remand for the 
issuance of a supplemental SOC (SSOC) to specifically address 
the additionally-received evidence is unnecessary.  See 38 
C.F.R. §§ 19.31, 19.37 (2008).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  No venous insufficiency of the right or left lower 
extremity was shown own in service, or for several years 
thereafter; and there is no medical evidence of a nexus 
between either disability and service.  

3.  Since the September 1, 2005 effective date of the grant 
of service connection, the Veteran's only objective residual 
of an avulsion fracture of the right ankle has been no more 
than moderately limited motion of the ankle; the veteran has 
also subjectively complained of pain, stiffness and swelling, 
symptoms not shown to result in any additional functional 
loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for venous 
insufficiency of the right lower extremity are not met.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for service connection for venous 
insufficiency of the left lower extremity are not met.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for residuals of an avulsion fracture of the right 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5271 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

In this appeal, an October 2005 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the Veteran's claims for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  This letter specifically informed 
the Veteran to submit any evidence in his possession 
pertinent to the claims (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).

Thereafter, a March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The November and December 2006 rating 
decisions reflect the initial adjudications of the claims 
after issuance of this letter.  Thus, pertinent to the claims 
for service connection still on appeal, the above-cited 
letters-which meet Pelegrini's content of notice 
requirements-also meet the VCAA's timing of notice 
requirement.  

Although, after the grant of service connection for residuals 
of an avulsion fracture of the right ankle, the record does 
not reflect a notice letter specific to the claim for higher 
rating, the veteran is not shown to be prejudiced by the lack 
of such notice.  Here, the June 2007 SOC set forth the 
criteria for higher ratings for the disability based on 
limitation of motion (which suffices, in part, for 
Dingess/Hartman).  Further, in the subsequent VA Form 9, 
filed in July 2007, the Veteran's statements reflect his 
understanding that, to establish entitlement to a higher 
initial rating for the right ankle disability, he had to how 
that the disability was more severe than reflected by the 
initial 10 percent rating. Consequently, any omission in this 
regard was "cured by actual knowledge on the part of the 
claimant." See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir 2007). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, post-service private 
medical records, and the report of a VA examination conducted 
in November 2006, along with a December 2006 addendum.  Also 
of record and considered in connection with the appeal are 
various written statements provided by the Veteran.  The 
record also presents no basis for further development of any 
of the claims, to include, in connection with the claim for 
higher rating, further examination (as indicated below).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) rejecting the argument that the Board lacks 
authority to consider harmless error). See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Considering the claims for service connection for venous 
insufficiency of the lower extremities in light of the record 
and the governing legal authority, the Board finds that the 
claims must be denied.

The Veteran contends that he has venous insufficiency of the 
lower extremities as a result of jumping in and out of five-
ton trucks and wearing constrictive combat boots during basic 
training.  On his January 2007 NOD, he specifically denied 
that he had asserted that the disability was due to the 
service-connected right ankle fracture.  In May 2007 
correspondence, he stated that his legs are swollen and 
painful and that the skin was turning blue/black on the back 
of the leg just above the boot line.

The Veteran's service treatment records are negative for any 
complaints, findings or diagnosis of venous insufficiency of 
either lower extremity.  A report of a January 1986 
separation medical examination reflects a normal clinical 
evaluation of the lower extremities.

A June 1999 private treatment note reflects complaints of 
varicose veins in the left leg that he has had for several 
years.  The physician noted that the Veteran had a fracture 
of the right ankle and also of the right elbow but no 
prolonged bed rest.  Examination showed large varicosities 
beginning mid-thigh and extending down the calf on the left 
leg and a very small varicosity beginning on the right leg.  
The physician diagnosed the Veteran with bilateral varicose 
veins, left much worse than right, that appear to involve 
tributaries of the saphenous system although the main trunk 
may be involved above the knee.  The recommendation was for 
vein excision and ligation.  The physician stated that the 
Veteran may also suffer from underlying venous hypertension 
although there is no evidence of ulceration or dermatitis.  
Surgery was scheduled.

A July 1999 private treatment note reflects that the Veteran 
first noticed varicose veins in the left leg in 1986 shortly 
after being discharged from service.  The Veteran also 
reported wearing high-laced boots every day during service.

A report of a July 1999 operation reflects that the Veteran 
underwent saphenous vein stripping and ligation of the left 
leg with secondary vein excision of both the left and right 
legs.

A May 2005 private treatment notes indicates that the Veteran 
complained of swelling of both feet without shortness of 
breath or abdominal pain.  The plan was to obtain laboratory 
testing, an echocardiogram, and an ultrasound of the abdomen.

A later May 2005 private treatment note includes comment that 
laboratory testing, echocardiogram, and ultrasound were all 
normal.  The physician attributed the swelling in the legs to 
varicose veins.

A July 2005 private treatment note reflects a several year 
history of varicose veins, including what appears to be the 
limited removal of superficial veins in both legs several 
years ago, perhaps in 1990.  The impression was of probable 
chronic venous insufficiency.

The report of a November 2006 VA examination of the right 
ankle reflects a history of an ankle fracture that was casted 
in 1984 and severe varicose veins in both legs since that 
time.  The examiner diagnosed the Veteran with a history of 
avulsion fracture of the right ankle in service and varicose 
veins in both legs for which he had surgery and now has some 
stasis dermatitis.  The examiner then opined that the 
Veteran's symptoms are due to the avulsion fracture that he 
had in service.

In a December 2006 addendum, the above VA examiner opined 
that it is not at all likely that the avulsion fracture of 
the right ankle in service is related in any way to the 
Veteran's current varicose veins and stasis dermatitis.

The aforementioned evidence clearly reflects that the 
Veteran's venous insufficiency (varicose veins)  of the lower 
extremities was not shown in service or for several years 
thereafter.  Although the Veteran has stated that he has 
suffered from the disability since service, the service 
treatment records are negative for any mention of venous 
insufficiency, and, in fact, the first post-service evidence 
of the disability is reflected in a June 1999 private 
treatment note.  The Board points out that the passage of so 
many years between discharge from active service and the 
objective documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There also is no medical evidence or opinion even suggesting 
that there exists a medical nexus between the Veteran's 
venous insufficiency of either lower extremity and service, 
as alleged, and the Veteran has not presented or identified 
any existing medical evidence or opinion supporting such a 
relationship.  While, in the December 2006 addendum, the 
November 2006 provided negative comment upon the relationship 
between the veteran's in-service avulsion fracture and his 
varicose veins, this is no way supportive of the veteran's 
claim-limited, as indicated above, to one for direct service 
connection.

In addition to the medical evidence, the Board has considered 
the veteran's assertions as to the origins of each of the 
claimed disabilities; however, these assertions provide no 
basis for allowance of the claims.  As indicted above, these 
claims turn on the matter of medical etiology, or 
relationship-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is not shown to be other than a 
layperson without  appropriate medical training and 
expertise, he simply is not competent to render a probative 
(i.e., persuasive) opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

For all the foregoing reasons, each claim for service 
connection must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as no competent, probative 
evidence supports either claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



III.  Higher Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The Veteran's residuals of an avulsion fracture of the right 
ankle have been rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Under this diagnostic code, 
moderate limitation of motion of the ankle warrants a 10 
percent rating, and marked limitation of motion warrants a 20 
percent rating.  Standard range of ankle dorsiflexion is from 
0 to 20 degrees, and plantar flexion is from 0 to 45 degrees.  
See 38 C.F.R. § 4.71, Plate II (2008). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating for functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination, to include during flare-ups and with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for an initial 
rating in excess of 10 percent for residuals of an avulsion 
fracture of the right ankle are not met.

The only evidence pertinent to the claim, the report of a 
November 2006 VA examination of the right ankle, reflects the 
Veteran's complaints of stiffness in the morning and pain 
upon long walks and running.  The Veteran reported no pain at 
examination time, which was 3:00 pm.  He stated that the 
ankle is stiff, lame, and weak when he gets up in the morning 
and limbers up with normal use.  He noted that it is not weak 
once it is limber.  He denied swelling, hotness, redness, 
giving way, and locking.  Compared to the left, he stated 
that the right ankle is weak and lacks some endurance.  He 
also noted that the ankle is painful if he rolls it.  He 
reported taking no medication but indicated that he is 
careful with the ankle.  He also reported working in 
construction, mostly in management, and recalled no lost time 
due to the ankle.  He further noted that he is able to 
perform all of his activities of daily living, drive an 
automobile, and walk about as he wishes.  Examination 
revealed a normal gait, no soreness in the ankle joint lines, 
and free motion of both ankles.  He heel and toe walked 
easily.  He squatted and stood easily.  Flexion of the ankle 
was to 45 bilaterally without pain.  Extension was to 12 
degrees bilateral, without pain.  The examiner noted that the 
Veteran has some pain, fatigue, and weakness, with more 
symptoms with more use.  The examiner diagnosed the Veteran 
with a history of avulsion fracture of the right ankle and 
noted that, when the Veteran has pain, it is on the outside 
of the ankle.

The above-described evidence shows that, since the September 
1, 2005 effective date of the grant of service connection, 
the Veteran's disability has been manifested by no more than 
moderate limitation of motion of the ankle, which is 
consistent with the currently assigned 10 percent rating 
under Diagnostic Code 5271.  

The Board acknowledges the Veteran's disagreement with the 
findings of the VA examiner.  On his VA Form 9, he indicated 
that the VA examiner was elderly and not looking attentively 
at the ankle.  He added that there is less range of motion 
than stated by the examiner.  However, given the examination 
findings and the Veteran report of his symptoms at that time, 
there is no indication that the examination report is 
inadequate for rating purpose..

The Board also points out that, while the veteran has 
complained of pain, stiffness, and swelling, these symptoms 
are not shown to result in functional loss to support a 
higher rating.  While the VA examiner noted the Veteran's 
reports of flare-ups and increased symptoms with increased 
use, the examiner also noted the Veteran's report of morning 
stiffness and weakness that improve as the ankle limbers up 
with normal use, as well as the absence of pain on 
examination.  Similarly, although the Veteran complained of 
pain upon long walks and running, he also stated that he 
walks about as he wishes.  Moreover, the objective evidence 
of record fails to show marked limitation of motion of the 
ankle.  In this regard, the VA examination revealed normal 
plantarflexion and moderate limitation of dorsiflexion.  
Thus, consideration of 38 C.F.R. §§ 4.40, 4.45 and DeLuca 
provides no basis for a higher rating.

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the Veteran's residuals of an 
avulsion fracture of the right ankle, but finds that no 
higher rating is assignable.  As there is no evidence of 
ankylosis of the ankle, ankylosis of the subastragalar or 
tarsal joint, malunion of the os calcis or astragalus, or 
astragalectomy, there is no basis for evaluating the 
Veteran's disability under Diagnostic Code 5270, 5272, 5273, 
or 5274, respectively.  See 38 C.F.R. § 4.71a.  

Additionally, the Board finds that there is no showing that, 
at any point pertinent to the claim for higher initial 
rating, the disability under consideration has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b).  In this regard, the Board 
notes that the disability has not objectively been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating for the period).  There 
also is no evidence that the disability has necessitated 
frequent periods of hospitalization, or has otherwise 
rendered inadequate the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the disability under 
consideration, pursuant to Fenderson, and the claim for 
higher initial rating for residuals of an avulsion fracture 
of the right ankle must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.




ORDER

Service connection for venous insufficiency of the right 
lower extremity is denied.

Service connection for venous insufficiency of the left lower 
extremity is denied.

An initial rating in excess of 10 percent for residuals of an 
avulsion fracture of the right ankle is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


